                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                  ]

Plaintiff                                  ]

        v.                                 ]                   No. 1:21-cr-116

DESMOND BABLOO SINGH                       ]

Defendant.                                 ]

                                   NOTICE OF APPEAL

        PLEASE TAKE NOTICE that Defendant Desmond Babloo Singh, by and through Counsel,

hereby appeals to the United States Court of Appeals for the Fourth Circuit from the Order of

Detention Pending Trial entered in this action on May 13, 2021, a copy of which is attached,

denying the Defendant’s Motion for Release Pending Trial.

Date: 19 May, 2021

                                                Respectfully Submitted,

                                                By: ______/s/_______
                                                Isabelle Raquin #20267
                                                RaquinMercer LLC
                                                5906 Hubbard Drive
                                                Rockville MD 20852
                                                Tel:      (301) 880 – 9260
                                                Fax:      (833) 816 – 5605
                                                Email: Isabelle@RaquinMercer.com

                                                /s/ Patrick A. Mullin
                                                (signed by Isabelle Raquin with permission of
                                                Patrick A. Mullin)
                                                Patrick A. Mullin, Esq.
                                                The Law Offices of Patrick A. Mullin
                                                45 Rockefeller Plaza, Suite 2000
                                                New York, New York 10111
                                                T: (212) 639-1600
                                                F: (201) 242-9610
Mullin@Taxdefense.com

Attorney for Defendant, Desmond Babloo
Singh
              IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MARYLAND
                               Baltimore Division
____________________________________

UNITED STATES OF AMERICA,                      ]

Plaintiff                                      ]

        v.                                     ]                      No. 1:21-cr-116

DESMOND BABLOO SINGH                           ]

Defendant.                                     ]

___________________________________ ]


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of May, 2021, a true and correct copy of the within

DEFENDANT’S NOTICE OF APPEAL was electronically filed via the ECF system for the U.S.

District Court for the District of Maryland, with electronic notice sent to: (a) Christopher M. Rigali,

Assistant United States Attorney, U.S. Attorney’s Office (Baltimore), 36 S. Charles Street, 4th

Floor, Baltimore, Maryland 21201; and (b) Zachary A. Myers, Assistant United States Attorney,

U.S. Attorney’s Office (Baltimore), 36 S. Charles Street, 4th Floor, Baltimore, Maryland 21201.


                                                     Respectfully Submitted,

                                                     By: ______/s/_______
                                                     Isabelle Raquin #20267
                                                     RaquinMercer LLC

                                                     /s/ Patrick A. Mullin
                                                     (signed by Isabelle Raquin with permission of
                                                     Patrick A. Mullin)
                                                     Patrick A. Mullin, Esq.

Dated: 19 May, 2021
